Citation Nr: 0818635	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-41 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cold injury residuals 
of the feet. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).   

Procedural history

The veteran served on active duty from December 1954 until 
December 1957.  

In July 2003, the RO received the veteran's claim of 
entitlement to service connection for residuals of cold 
injury to the feet, including plantar fibramatosis.  The 
February 2004 rating decision denied the veteran's claim.  
The veteran disagreed with the February 2004 rating decision, 
and in September 2004 the RO issued a statement of the case 
(SOC) as to that issue.  In December 2004 the veteran's 
accredited representative submitted photographs of the 
veteran in Korea which the RO liberally interpreted as a 
substantive appeal.  See Verdon v. Brown, 8 Vet. App. 529, 
533 (1996) [VA is required to construe liberally all 
submissions by a claimant]; see also EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  

In April 2007, a Deputy Vice Chairman of the Board granted 
the accredited representative's motion that the veteran's 
claim be advanced on the Board's docket due to his advancing 
age.  See 38 C.F.R. § 20.900(c) (2007).

In April 2007, this case was remanded to the Agency of 
Original Jurisdiction (AOJ) for additional development.
  
Clarification of the issue on appeal

In an April 2004 VA treatment record a cold injury of the 
hands and feet was diagnosed.  The veteran has not claimed 
entitlement to service connection for cold injury residuals 
of the hands.  Accordingly, the issue on appeal remains 
entitlement to cold injury residuals of the feet.  See 
Brannon v. West, 12 Vet. App. 32 (1998) [the Board is not 
required to conjure up issues that were not raised by the 
claimant.]

Issues not on appeal

In March 2004, the veteran amended his claim to include cold 
injury residuals to his bilateral knees and elbows.  In a 
December 2004 rating decision, the RO denied the veteran's 
claims of entitlement to cold injury residuals to the 
bilateral elbows and knees.  The veteran has not since 
expressed disagreement as to those issues.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  Those issues are 
therefore not in appellate status.
  

FINDING OF FACT

The weight of the competent and probative medical evidence of 
record is against a finding that the veteran's bilateral foot 
disability is related to any in-service cold injury.  


CONCLUSION OF LAW

A disability of the feet was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,1131, 1137 
(West 2002);  38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.


Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in April 2007.  In essence, the Board instructed 
the AOJ to obtain competent medical nexus evidence concerning 
the relationship, if any, between the veteran's current 
condition and service.  The AOJ was then to readjudicate the 
claim.

As will be discussed below, the veteran was provided a VA 
medical examination in June 2007.  An addendum to this 
examination report was also provided in November 2007 in 
order to fully conform to the instructions of the remand.  
The AOJ readjudicated the claim in the December 2007  SSOC.  
Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters dated July 30, 
2003 and May 10, 2007.    
In those letters, the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
would obtain all evidence kept by the VA and any other 
Federal agency.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  

The VCAA letters specifically informed the veteran that for 
records he wished for VA to obtain on his behalf he must 
provide an adequate description of the records as well as 
authorization for records not held by the Federal government.  
Additionally, the letters specifically informed the veteran 
of the criteria of a successful claim of entitlement to 
service connection .  The July 2003 letter also notified the 
veteran that for his individual claim evidence of a 
relationship between the claimed condition and events in 
service was required

The July 2003 VCAA letter specifically notified the veteran 
that he could submit or describe any additional evidence that 
may be relevant to his claim: " See the July 2003 letter 
pages 1-3.  Additionally, the May 2007 letter contained a 
specific request to the veteran that "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession which pertains to your claim, please send it to 
us.".  See the May 2007 letter, page 2.  This complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks entitlement to service connection.   Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The veteran's claims have been denied based on a lack 
evidence as to elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those two crucial elements.  The veteran 
received specific notice concerning elements (4) and (5) in a 
May 2006 letter. 

Moreover, regarding elements (4) and (5), degree of 
disability and effective date, these are rendered moot via 
the RO's denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because disability ratings and effective dates were not 
assigned.  

The Board additionally observes that the veteran appears to 
be fully conversant with what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.   
See De la Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The veteran's available VA 
treatment records and private treatment records have been 
obtained.  The veteran was afforded a VA Compensation and 
Pension (C&P) examination in June 2007, and a VA medical 
opinion addendum was furnished in November 2007.  

In July 2003, the RO requested the veteran's service medical 
records.   No such medical records are of record or 
available.  The veteran's service medical records were 
apparently destroyed during a July 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  The 
AOJ made additional efforts to locate service medical 
records.  In September 2003 they sent an additional request 
to include surgeon general's office reports.  These were also 
found to be unavailable.  The veteran was notified in writing 
in February 2004 that the records were unavailable.   It does 
not appear that further attempt to locate missing service 
medical records would be fruitful.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile].

In any event, as will be discussed below the Board accepts 
that an in-service cold injury in fact occurred, based on the 
veteran's statements.  Moreover, the veteran himself 
acknowledges that he did not receive treatment for the cold 
injury during service.  Thus, the unfortunately missing 
service medical records are not outcome determinative in this 
case.   

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran has not requested a hearing.   

Accordingly, the Board will proceed to a decision on the 
merits.



Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.   
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).



Analysis

Initial matter - missing service medical records

As was described above, the veteran's service medical records 
are missing and are presumed to have been destroyed in the 
July 1973 fire at the NPRC.  Under such circumstances, the 
Court has held that there is a heightened obligation on the 
part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

However, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant. 
See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there 
is no presumption, either in favor of the claimant or against 
VA, arising from missing records. 
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

As was explained above, the lack of service medical records, 
although unfortunate, is not significant, since the Board 
accepts that in-service cold injury occurred. 

Discussion

The veteran is seeking entitlement to service connection of 
cold injury residuals to his bilateral feet.  Essentially, he 
contends that in Korea during the winter of 1955-1956 he 
encountered cold conditions which led to his current 
complaints.  

In the interest of clarity a Hickson analysis will be 
employed.  

Arthritis of the feet  was diagnosed in April 2004 VA 
treatment records and at the June 2007 VA examination.  In 
addition, arterial obstruction of the lower extremities was 
diagnosed based on objective testing performed incident to 
the June 2007 examination.   Hickson element (1) is therefore 
satisfied to the extent that certain disabilities of the 
lower extremities have been medically identified.    

Regarding in-service incurrence of disease or injury, the 
Board will address each in turn. 

With respect to in-service incurrence of disease, the Board 
notes that the although the service records are unavailable 
the veteran himself does not contend that he diagnosed with 
arthritis or any vascular disease of the feet during service.   

With respect to the one year presumptive period found in 38 
C.F.R. § 3.309(a), 
it appears that the veteran initially sought treatment of 
pain in his feet in March 1979, over two decades after he 
left military service and well after the one year presumptive 
period.  Moreover, even in 1979 arthritis was not medically 
identified; arthritis was evidently first diagnosed in 2004, 
over four decades after service.  Hickson element (2) is not 
satisfied based as to disease.    

Concerning in-service incurrence of injury, the veteran's 
service in Korea during periods of extreme cold has been 
verified, arguably establishing in-service incurrence of 
injury.  Hickson element (2) is satisfied on that basis.  

Turning to the final Hickson element, medical nexus, there 
are of record two competent and probative sources of medical 
nexus information concerning the relationship, if any, 
between the veteran's in-service injury and his current 
condition.  In the veteran's favor is an April 2004 medical 
treatment record of V.H., N.P. with a January 2008 addendum.  
This evidence is to the effect that the veteran suffers from 
residuals of an in-service cold injury and that a consequence 
of cold injury can be arthritis.  Against the veteran's claim 
is the June 2007 VA medical examination report of A.Y., M.D. 
with November 2007 addendum, which concludes, based upon a 
review of the veteran's medical records and diagnostic 
testing, that his complaints of arthritis and vascular 
obstruction were attributable to the consequence of aging 
(arthritis) and the effects of non-service-connected diabetes 
mellitus (vascular obstruction).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  

In this case, for reasons explained immediately below the 
Board places greater weight of probative value on the June 
2007 VA opinion and November 2007 addendum than it does on 
the April 2004 treatment note and January 2008 addendum.  

The opinion of V.H. has limited probative value as it was 
unsupported by any reasons and bases, aside from noting a 
generalized relationship between cold injury and arthritis.   
The Court has held that medical evidence which is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Moreover, the opinion of V.H., unlike the opinion of the VA 
examiner failed to account for the impact of the veteran's 
age (77) and his other medical conditions.  V.H. did not, for 
example, explain why there were no manifestations of the in-
service cold injury for decades after service.  See 
Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) [the failure of the health care 
provider to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence].  Indeed, the opinion 
of V.H. appears to have been informed almost exclusively by 
the veteran's own statements, rather than upon a review of 
his entire medical history.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) [the Board is not bound to accept a medical 
opinion when it is based exclusively on the recitations of a 
claimant].
   
In contrast, the June 2007 VA examination report and the 
November 2007 addendum reflected an extensive review of the 
veteran's current medical conditions and included objective 
medical testing.  The condition of the veteran's feet was 
clearly considered and the condition of his skin, bones and 
vascular system were each examined, considered and discussed.  
Specific cardinal signs of cold injury were discussed and 
determined to be lacking.  The conclusions reached related to 
the comprehensive review of the veteran's systems and 
symptoms were laid out in detail.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."]. Accordingly, the Board accords this opinion great 
weight of probative value.  

The Board does not disparage of the qualifications of V.H., 
N.P.  See Goss v. Brown, 9 Vet. App. 109 (1996) [to qualify 
as an expert, a person need not be licensed to practice 
medicine, but just have special knowledge and skill in 
diagnosing and treating human ailments].   However, V.H.'s 
training is less rigorous than that of the medical doctor who 
specifically ruled out cold injury residuals.  See Black v. 
Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the 
probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].  

To the extent that the veteran himself believes that a 
connection exists between the in-service injury and his 
current bilateral foot disabilities, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494- 5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered by the 
veteran are not competent medical evidence.   

Implicit in the veteran's claim is a contention that his feet 
have been bothering him continually since service.  This is 
evidently what he told the VA provider.  The Board is of 
course aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above,  relating to chronicity and continuity of 
symptomatology.   As has been discussed above, there is no 
medical evidence of foot complaints for over two decades 
after service.  Supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Continuity of symptomatology after 
service is therefore not demonstrated.

Therefore, Hickson element (3) medical nexus, has not been 
met.  The claim fails on that basis.  

For the reasons and bases set out above, the Board has 
determined that a preponderance of the evidence of record is 
against the veteran's claim of entitlement to service 
connection for a bilateral foot disabilities claimed as due 
to cold injury.  The benefits sought on appeal are therefore 
denied


ORDER

Entitlement to service connection for cold injury residuals 
to the feet is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


